Citation Nr: 0416280	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left lateral malleolus, currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for a low back 
disorder, to include secondary to service-connected residuals 
of a fracture of the left lateral malleolus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1977.

The instant appeal arose from a December 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Louisville, Kentucky, which granted an increased 
rating, to 20 percent, for residuals of a fracture of the 
left lateral malleolus, and denied a claim for service 
connection for lumbosacral strain.  Since the left lateral 
malleolus claim has not been withdrawn, an increased rating 
above 20 percent remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits are awarded).

The appellant testified at a hearing using videoconference 
techniques before the undersigned Veterans Law Judge sitting 
at Washington, DC, in June 2002.  This case was remanded by 
the Board of Veterans' Appeals (Board) in July 2003 for due 
process reasons.

The Board notes that claims for entitlement to service 
connection for hypertension and an acquired psychiatric 
disorder, which were also on appeal, were granted in a July 
2003 rating decision; therefore, those issues will not be 
addressed in this decision.  The appellant has received the 
full grant of benefits sought as to those issues.

The issue of an increased rating for residuals of a fracture 
of the left lateral malleolus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a 
fracture of the left lateral malleolus. 

2.  Competent medical evidence is in relative equipoise as to 
whether the veteran's chronic low back strain and 
degenerative arthritis of the low back are secondary to his 
service-connected residuals of a fracture of the left lateral 
malleolus.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the veteran has 
chronic low back strain and degenerative arthritis of the low 
back as a result of his service-connected residuals of a 
fracture of the left lateral malleolus.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a low back disorder, including as secondary to his service-
connected residuals of a fracture of the left lateral 
malleolus. 

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
As the Board is awarding a full grant of the benefit sought 
as to the low back claim, it concludes that remand for 
compliance with the VCAA with regard to this issue is not 
warranted because any failure to comply with VCAA 
requirements would not be prejudicial to the appellant.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, VA examination reports, VA and 
private medical records, written statements from private 
physicians, and his written statements and hearing testimony.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

A disability which is proximately due to or the result of 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).  The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Turning to a decision on the merits of the appeal, the Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

As noted above, the veteran is service-connected for 
residuals of a fracture of the left lateral malleolus, a left 
ankle disorder.  In addition, the medical evidence of record, 
both VA and private, establishes that the veteran has a 
current diagnosis of chronic low back strain.  Further, 
recent private medical records, including X-ray reports, show 
that the veteran has degenerative arthritis of the lumbar 
spine, assessed as lumbar spondylosis. 

As to the question of whether the veteran's current low back 
problems are proximately due to or the result of his service-
connected left ankle disorder, the Board finds an approximate 
balance of positive and negative evidence on this question.  
The "positive" evidence includes a February 2000 medical 
opinion provided by Dr. Larry J. Hickey, the veteran's 
chiropractor since 1994.  Dr. Hickey noted that the veteran 
had repeated incidents of low back strain and opined that the 
veteran's ankle weakness and the way the veteran must walk as 
a result "could be a factor [as to] why his lower back acts 
the way it does."  In addition, a February 2000 medical 
opinion from Larry D. Jones, M.D., a private physician who 
had been treating the veteran for several years, noted that 
the veteran's recurrent low back pain "more than likely 
could be due to favoring his [left] ankle, and creating a 
strain on his lower back."  Finally, a February 2003 medical 
opinion from Benjamin P. Lyon, M.D., a private physician who 
had been treating the veteran since 2000, noted that the 
veteran had X-rays which showed degenerative arthritis of the 
lumbar spine and that the veteran had fractured his ankle in 
the service "which has left him favoring that left ankle for 
many years."  Dr. Lyon stated, "I think this has certainly 
contributed to the development of his chronic back 
problems."  Dr. Lyon also noted that the veteran had a job 
that required him to stand on his feet all day which had 
worsened his ankle and back problems.

The "negative" evidence includes an July 2000 VA spine 
examination which diagnosed chronic low back strain and noted 
that "secondary to his lack of analgia and to the history of 
lifting injuries to his lower back, it is unlikely that [the 
veteran's] lower back pain has been caused by his service-
connected left ankle."  Records from the veteran's employer 
indicate that the veteran strained his low back several times 
at work between 1994 and 2000.  The VA examiner noted in his 
report that the veteran's medical record was available for 
review.

The Board finds that the evidence is in equipoise on the 
question of whether the veteran has chronic low back strain 
and degenerative arthritis of the low back due to his 
service-connected left ankle disorder.  Several physicians 
have indicated that the etiology of the veteran's back 
problems is his left ankle; however, a VA examiner who had 
the benefit of a review of the entire file has denied a 
relationship between the veteran's low back problems and his 
service-connected left ankle disorder.  Applying the benefit 
of the doubt rule, the Board concludes that the veteran 
suffers from chronic low back strain and degenerative 
arthritis of the low back that are related to his service-
connected left ankle disorder.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53-55 (1990).  As the veteran's low back 
problems have been causally linked to his service-connected 
left ankle disorder, secondary service connection for chronic 
low back strain and degenerative arthritis of the low back is 
granted.


ORDER

The claim for service connection for chronic low back strain 
and degenerative arthritis of the low back is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

A review of the record reveals that further development is 
necessary before the Board can reach the merits of the claim 
for an increased rating for residuals of a fracture of the 
left lateral malleolus.  

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his attorney, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  As part of that notice, VA is required to indicate 
which information and evidence, if any, the claimant is 
required to provide to VA and which information and evidence, 
if any, VA will attempt to obtain on his behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As part of this notification, the veteran is 
requested to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b) (2003).  In the 
present case, the record shows that the veteran has never 
been issued a VCAA notice letter.  

Second, the most recent VA examination of the left ankle was 
performed over four years ago.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that the duty to 
assist includes a thorough and contemporaneous medical 
examination.  See Hicks v. Brown, 8 Vet. App. 417, 421 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
38 C.F.R. § 4.2.  Accordingly, a new examination for the 
service-connected left ankle disability should be scheduled.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
issue the veteran and his representative 
a VCAA notice letter in connection with 
the claim on appeal.  They should be 
notified of any information and medical 
or lay evidence that is necessary to 
substantiate the claim; which information 
and evidence, if any, the claimant is 
required to provide to VA; and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  They 
should also be notified that the claimant 
should provide any evidence in his 
possession that pertains to his claim.  

2.  The RO should schedule a VA examination 
of the veteran to determine the current 
nature, extent, and severity of his service-
connected left ankle disorder.  The examiner 
must be provided the veteran's claims folder 
for review in connection with the requested 
examination.  Any indicated diagnostic tests 
and studies should be accomplished.  All 
pertinent symptomatology and findings should 
be reported in detail, including range of 
motion (ROM) and stability testing.  The 
report should list all subjective complaints 
and objective findings in detail, including 
the ROM of the left ankle in degrees.  The 
examiner should address the extent of 
functional impairment attributable to any 
reported pain or instability.  In this 
regard, the examiner should specifically 
indicate whether there is any pain and 
whether there is likely to be additional 
impairment of the left ankle caused by any of 
the following: (1) pain on use, including 
during flare-ups; (2) weakened movement; (3) 
excess fatigability; (4) incoordination.  The 
examiner should describe whether any existing 
pain significantly limits functional mobility 
of the ankle joint during flare-ups or when 
repeatedly used.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (functional 
loss may be due to pain, supported by 
adequate pathology.).  The examiner should 
provide a detailed statement as to the extent 
to which the veteran's service-connected left 
ankle disorder affects his employability.  A 
complete rationale for all opinions expressed 
must be provided.  The report of the 
examination, including the reports of all 
completed tests or special studies, should 
thereafter be associated with the veteran's 
claims folder.  

3.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for residuals of a fracture of the 
left lateral malleolus.  In so doing, the 
RO is to consider all records, including 
those received by the RO since the last 
supplemental statement of the case.  In 
the event the benefit sought is not 
granted, the appellant should be provided 
with a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate time 
should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



